Citation Nr: 0421373	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for delayed wound healing; 
diarrhea and weight loss; fatigue; hair loss; joint pain and 
soreness; muscle deterioration; a psychiatric disability; and 
a skin rash, all claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from December 11, 1990, to July 16, 1991, including a period 
of service in Southwest Asia during the Persian Gulf War.

This matter is on appeal before the Board of Veterans' 
Appeals (Board) from November 1997 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board remanded the case 
in April 2001 and in June 2003 for additional evidentiary 
development and for compliance with all "duty to notify" 
and "duty to assist" provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), and its implementing regulation, 
38 C.F.R. § 3.159 (2003).

The veteran testified at a hearing at the RO in December 1999 
and before a Veterans Law Judge (VLJ) in February 2001, who 
is no longer with the Board.  In April 2003, the Board 
informed the veteran that he was entitled to another hearing 
before the Board and afforded him the opportunity to elect 
such a hearing.  However, the veteran did not respond to this 
letter within the thirty days allotted, and, as he was 
advised in that letter, it is presumed that he does not want 
another hearing.


FINDINGS OF FACT

1.  The veteran's active duty included a period of service in 
Southwest Asia during the Persian Gulf War.

2.  The veteran does not have current, objectively observable 
or verifiable residuals of diarrhea, weight loss, delayed 
wound healing, or musculoskeletal impairment or pathology, 
and they are not related to his active service.

3.  The veteran's fatigue is associated with a known clinical 
diagnosis of adjustment disorder and major depressive 
disorder and it is not related to his active service.

4.  The veteran's psychiatric condition (adjustment disorder 
and major depressive disorders) is related to factors arising 
outside of his active service.

5.  The veteran's hair loss is attributed to known diagnosis 
of alopecia universalis, which is unrelated to active 
service.

6.  The veteran's skin condition is attributed to known 
diagnoses of seborrheic dermatitis and eczemoid dermatitis, 
which are unrelated to active service.


CONCLUSIONS OF LAW

Claimed delayed wound healing, diarrhea and weight loss, 
fatigue, hair loss, joint pain and soreness, muscle 
deterioration, a psychiatric disability, and a skin rash were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003); 
VAOPGCPRC 8-98 (Aug. 3, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from December 11, 1990, to July 16, 1991, including a period 
of service in Southwest Asia during the Persian Gulf War.  
His service medical records have been obtained.  

Prior to service, National Guard records noted an episode of 
gastroenteritis (with diarrhea) and pneumonia in 1984.  A 
mildly tender left tibial tubercle was noted below the left 
knee in May 1988.

In January 1991, he described left shoulder soreness; he had 
full range of motion on examination, and the assessment was 
strain.  On a separation medical history report in May 1991, 
he wrote that he was in good health, and he denied any 
pertinent symptoms or abnormalities.  He only noted unrelated 
symptoms and a shoulder injury that lasted 24 days.  He 
denied fatigue, weight loss, rash, skin infection, diarrhea, 
nightmares or trouble sleeping, and recurring thoughts about 
Persian Gulf War service.  The accompanying physical 
examination report described all pertinent systems as normal; 
evaluation of the anus and rectum and of the neurologic and 
psychiatric systems was deferred.  In June 1991, the veteran 
had diarrhea for the past 5 days and an upset stomach; the 
assessment was gastritis.  

As for weight, the National Guard records dated from 1988 to 
1990 reflect the veteran's weight as 146-150 pounds, and he 
weighed 160 pounds upon examination in May 1991.

In August 1991, the veteran sustained "massive facial 
injuries" in a car accident that required facial 
reconstruction surgery at a private hospital in Canton, Ohio.  
In September 1991 he was admitted for post-surgical 
treatment; it was noted that a review of his systems was 
essentially negative, without complaints of chest pain, 
abdominal discomfort pain, or change in stool or bowel 
habits.  In October 1991, he was treated for a facial abscess 
and preseptal cellulitis that developed post-surgically.  At 
the time, it was noted that he was a relatively healthy male 
with a significant facial abscess secondary to facial surgery 
appliance.

The veteran was privately hospitalized in February 1993 for 
alcohol and nicotine dependence following release from jail 
and a 9-year history of drinking and associated legal 
problems.  It was noted that he had a flattened affect and 
was mildly depressed.  He also was diagnosed with alopecia of 
uncertain etiology, which had been a significant problem 
since his Persian Gulf War service.  

VA outpatient medical records from the 1990s reflect 
treatment for various conditions, including alopecia totalis 
that began several months after service.  The veteran has 
reported having started losing his hair several months after 
separation from service in 1991; various medical records 
indicate that the hair loss started in July 1992 or later in 
1992.  

On VA examination in February 1995, he reported weight loss, 
blotches on his arms, and muscle stiffness and fatigue since 
returning from Persian Gulf War service; he had gained most 
of his weight back, and the other conditions were now 
asymptomatic.  He denied backache, joint pain, and joint 
swelling.  He reported depression for 10 years.  Examination 
showed hypopigmented patches on the forearms, but no 
abdominal, extremity, or spinal problems.

On VA examination in September 1995, the veteran reported 
recurrent skin rashes that were eczematoid with intermittent 
flaking and erythema of his extremities but without pruritus.  
He also reported weakness, malaise, and lethargy; situational 
depression related to hair loss; and intermittent loose bowel 
movements.  Examination revealed a small area of eczematoid 
dermatitis with scaling and slight erythema on the forearms.  
There was no current evidence of diseases, injuries, scars, 
or functional effects of the musculoskeletal system.  
Diagnoses included alopecia areata characterized as the 
variant alopecia universalis.  The examiner noted this 
condition is commonly associated with a major stressor, such 
as the major motor vehicle accident the veteran had been 
involved in 1991.  Occasionally, alopecia universalis can be 
associated with other autoimmune abnormalities, but there was 
no evidence to suggest the veteran had thyroid or other 
endocrine abnormalities.  He also was diagnosed with 
situational depression.

On VA examination of the muscles in September 1995, there was 
no tissue loss, muscle penetration, scars, adhesions, 
tendons, damage to bones, joints, or nerves, evidence of 
pain, or muscle hernias.  The impression was a normal 
examination of the muscles.  

On VA mental disorders examination in September 1995, it was 
noted that he had been jailed recently.  He reported 
situational depression since incarceration and separation 
from his wife, a long history of alcohol and mixed substance 
abuse, and a long history of antisocial behavior since 21 
years of age.  Diagnoses were adjustment disorder with 
depression, continuous alcohol abuse, other mixed substance 
abuse in remission (by history), and adult antisocial 
behavior.  

On VA evaluation November 1995, there were no signs or 
symptoms of endocrine disorders.  The veteran had scattered, 
slightly raised patches on the arms.  

In December 1995, the veteran sought consideration of 
evidence that included a Persian Gulf War protocol 
examination from the Brecksville VA medical center with later 
referrals to the VA hospital in Wade Park, which were not yet 
completed.  

In April 1997, the VA medical center in Cleveland replied to 
an RO request for records from June 1991 to the present from 
the VA facilities in Brecksville and Wade Park; the response 
indicated that there were no copies of a Persian Gulf War 
examination, admission reports, or hospital summaries.

The RO received several lay statements in May 1998, from 
various people, including his brother (a veterinarian), his 
father, a sister, and friends.  

The veteran was seen in May 1998 for ill-demarcated 
erythematous scaling patches of both cheeks, assessed as 
seborrheic dermatitis.

VA examination in February 1999 noted lethargy problems, 
muscle and joint aches, and weight loss.  The impression was 
alopecia universalis.  

The VA medical center in Lebanon, Pennsylvania, replied in 
February 1999 that it had sent all of its records to the VA 
outpatient clinic in Columbus, Ohio.

VA records from early 1999 note a history of feelings of 
depression.  In February 1999, it was noted that he had a 
history of Desert Storm Syndrome, manifested by weight loss, 
fatigue, sporadic rashes, and alopecia.  

In February 1999, a VA doctor wrote to the veteran that all 
of his lab work was normal except for modest decline in white 
blood cells and a mild increase in the protein level in his 
blood, which were not of real significance or of concern.  On 
a consultation record, this doctor also wrote that he had 
evaluated the veteran in 1991, sometime after a severe car 
accident with mainly trauma to the face, when he had started 
losing scalp and body hair and developed severe lethargy.

The veteran was seen in June 1999 for a cyst behind his right 
ear and chest pain with chronic fatigue; assessments were a 
carbuncle, chronic fatigue, and costochondritis.  He was also 
seen in October 1999 for chest pain while running, in 
training for a marathon, and on heavy deep breathing.  The 
symptom was probably a normal response to long-distance 
running.   

The veteran and his father testified at a hearing at the RO 
in December 1999 about post-service changes, including weight 
loss, behavioral changes, psychiatric symptoms, and delayed 
wound healing.  The veteran reported being told that he might 
have post-traumatic stress disorder, but he never "pursued" 
that. 

At a hearing before the Board in February 2001, the veteran 
and his father testified.  The veteran described exposure to 
oil well fires, burning ammunition, and burning vehicles.  He 
described weight loss, muscle deterioration, joint pains and 
soreness, and delayed wound healing since returning from 
Persian Gulf War service.  

The VA medical center in Brecksville, Ohio, replied in April 
2001 that the veteran's chart had been transferred by the 
Canton clinic to the VA facility in Lebanon, Pennsylvania, in 
April 1998.  Minimal records were received from the 
Brecksville facility.  Also in April 2001, the Columbus, 
Ohio, VA outpatient clinic provided records from 1999 to the 
present from that facility, a 1995 VA examination and some 
older records from the Lebanon, Pennsylvania, VA facility.    

On a VA examination in August 2001, conducted by a doctor 
with the Ohio State University Medical Center, the veteran 
reported having had severe fatigue after returning home from 
active service; for several days to weeks on end, he would be 
awake for one hour per day, and he would sleep for the 
remaining 23 hours.  He complained of fatigue lasting greater 
than 24 hours and longer after exercise, migratory joint 
pains, generalized muscle aches, weakness, neuropsychological 
symptoms, and sleep disturbance.  The examiner indicated that 
the veteran met 6 of the 10 established criteria for chronic 
fatigue syndrome.  Currently, the veteran's symptoms of 
fatigue were reportedly improved; he had not had 
incapacitating episodes requiring bedrest or treatment by a 
doctor in the last several years.  He did not require 
medication for chronic fatigue syndrome; he did not recall 
medication in the recent past, except for a one-month trial 
of prednisone very recently.  He reported a skin rash, 
multiple joint pains, nonspecific muscle pain, and diarrhea 
since service.  He reported treatment by a dermatologist.  
Currently, there was no evidence of the rash throughout his 
body; there was no evidence of ulceration, exfoliation, 
crusting, or associated systemic or nervous manifestations.  
His joint pains were reportedly more severe in the early 
1990s and had all but resolved at present; he had not had 
joint pains for several months.  Physical examination 
identified no evidence of pain upon full free range of motion 
of the shoulders, elbows, knees, ankles, and hips; there was 
no evidence of impairment of normal range of motion.  He 
denied current symptoms of muscle pain or limitation of 
activity.  Examination of the muscles and palpation showed no 
evidence of pathology; the veteran denied tenderness to 
palpation or with movement.  His diarrhea symptoms had 
progressively improved and stopped altogether half a year 
earlier; previously, he had had associated weight loss.  
Physical examination showed a slightly undernourished male, 
with no evidence of anemia, other debility , or abdominal 
pain.  On examination, he had normal posture and gait.  There 
was no scar, lesion, rash, or other deformity of the skin, 
head, or face.  There was no evidence of adenopathy, 
tenderness, cervical lymphadenopathy, axillary adenopathy, 
separation, or edema.  Positive bowel sounds were noted. The 
abdomen was soft, nontender, nondistended, and otherwise 
benign. The diagnoses were as follows: alopecia, with no 
current evidence of medical illness or undiagnosed illness on 
exam; no evidence of skin rash at present; no symptoms of 
diarrhea at present; no evidence of undiagnosed illness at 
present; symptoms that did not currently meet the criteria 
for diagnosis of chronic fatigue syndrome; much improved 
joint pain and soreness; and no symptoms of delayed wound 
healing.

On a second VA examination in August 2001, also conducted by 
a doctor with the Ohio State University Medical Center, the 
veteran's medical history included a positive history of 
alopecia, areata subgrouping alopecia universalis.  The 
veteran reported first seeking help for emotional problems in 
1992-93 and being referred to the VA.  He was given Zoloft 
while incarcerated in 1995.  He denied any psychiatric 
hospitalization.  The abdomen and extremities were negative.  
The examiner diagnosed major depressive disorder, recurrent 
and bipolar disorder type 2 with symptoms of depression, 
alcohol dependency in remission, and polysubstance abuse in 
remission.  He also had an Axis II impression of antisocial 
personality disorder.  The impressions included Axis III 
findings of alopecia universalis, chronic joint pain, and 
loss of muscle mass.  His stressors included unemployment, 
chronic illness, history of drug and alcohol abuse, minimal 
support in the community, and financial difficulties.  The 
veteran exhibited symptoms of chronic sadness, hopelessness, 
decreased self-esteem, difficulty functioning in public, poor 
appetite, insomnia, low energy level and fatigue, poor 
concentration, worthlessness, markedly diminished interest or 
pleasure in almost all daily activities.    

On VA examination in August 2001, a review of systems showed 
recurrent rash over the face and forearm.


II.  Analysis

A.  The Veterans Claim Assistance Act of 2000

Before addressing the merits, the Board will address the 
effect of the Veterans Claims Assistance Act on the veteran's 
claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  

Recently, in Pelegrini v. Principi, __ Vet. App. __, No. 01-
944, U.S. App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. 
Cl. June 24, 2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) (2003) apply to cases 
pending before VA on November 9, 2000, even if the initial 
agency of original jurisdiction (AOJ) decision was issued 
before that date; and (2) that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) before an initial unfavorable AOJ decision is 
issued.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

In this case, the initial unfavorable decision was made 
before November 9, 2000, the date of the VCAA's enactment.  
The Pelegrini II decision also, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, as the 
Court mentioned in Pelegrini, there is no error in the RO's 
not providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., __ Vet. App. __, __, No. 01-944, slip op. at 10-11.  In 
any event, any lack of such notice prior to the RO's initial 
decision in this case has been cured by the subsequent 
thorough notices of all matters required by the VCAA and its 
regulatory progeny.  See, e.g., Letter from RO to the 
veteran, dated July 21, 2003.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  

The RO notified the veteran what types of evidence were 
needed to substantiate his claims in an August 1996 letter; 
the RO also reminded the veteran that a private medical 
provider (Dr. Geary with Dermatology Associates of Wheeling) 
had refused to release copies of medical records to the VA, 
and it requested that the veteran obtain those records.  In 
July 1997, the RO requested certain evidence that the veteran 
had described.  The veteran was sent a letter in April 2001 
that requested information as to where he had been treated 
for the claimed conditions and asked him to complete any 
necessary releases.  A September 2002 letter informed the 
veteran and the VCAA and again asked for information as to 
where he had received treatment.  The RO then sent the 
veteran another letter in July 2003 that specified what 
evidence and information the VA had already received, what 
evidence and information was still needed, what portions of 
the needed evidence and information would be obtained by the 
VA, and which portions should be obtained by the veteran.  
The Board notes the veteran has not responded to any of VA's 
requests for information since 2001.  That is, three letters 
have been sent to him informing him, in essence, of what was 
needed to substantiate these claims and asking him for 
information, yet he has not responded.

In this case, although the VCAA notice letters that was 
provided to the appellant did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to these claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  

The RO also sent the appellant SOCs in May 1996 and April 
1999; and SSOCs in February 2000, March 2000, December 2002, 
and September 2003.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
the specific provisions of the VCAA, as well as the reasons 
for the RO's decision.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter, 
and he also attended a hearing before a Veterans Law Judge.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

The VA has also satisfied its "duty to assist" the veteran 
by obtaining relevant evidence or seeking examinations.  The 
Board notes that there was some ambiguity as to whether all 
of the veteran's medical records had been obtained.  However, 
the RO has requested and obtained all available VA records 
since 1991 (or has been informed of their unavailability in 
some cases), both directly from the facilities involved and 
from the transferees of records.  

Several times in 1995, the veteran wrote that he was 
undergoing Persian Gulf War protocol examinations and 
referrals at VA medical facilities in Brecksville and Wade 
Park, Ohio; according to him, those examinations had not yet 
been completed.  A VA doctor also wrote in February 1999 that 
he had examined the veteran in late 1991, that is, sometime 
after a car accident.  However, the VA facilities in question 
replied that there were no copies of such a Persian Gulf War 
examination in a search of records since June 1991.  

It appears some private medical evidence remains outstanding.  
For example, as mentioned above, a Dr. Geary refused to 
release the veteran's records to VA.  The veteran was 
informed of that fact and of the need to submit the records; 
he did not do so.  There are also references in the evidence 
to the veteran receiving treatment at the University of 
Cleveland for his hair loss.  However, the veteran has 
repeatedly been asked to complete releases for private 
medical providers, and he has not done so.  Any absence of 
private medical records in this case is due solely to the 
veteran's non-responsiveness and his absence from the claim 
development process for the past three years.  The Board 
concludes that all relevant and available VA and non-VA 
evidence has been obtained.

In addition, the RO has afforded the veteran several VA 
examinations, including as recently as 2001.  The Board notes 
the representative has requested more current examinations be 
conducted.  However, the 2001 examination reports are 
thorough and adequate for adjudicating these claims.  There 
is no indication there has been any change in the veteran's 
medical status since 2001, such as would warrant a new 
examination.  In fact, as noted above, there is no evidence 
dated since 2001 and no indication from the veteran that he 
has received any medical treatment since that time.

Thus, through discussions in correspondence, the rating 
decision, the statements of the case (SOCs), and the 
supplemental statements of the case (SSOCs), the VA has 
informed the veteran of the evidence necessary to 
substantiate his claims.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  It 
does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Therefore, the appellant will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claims.  


B.  Merits

The Board now addresses the merits of the veteran's claims 
for service connection.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record.  The determination as to whether these Hickson 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran is specifically claiming that these conditions 
are due to undiagnosed illness as a result of his verified 
active service in the Persian Gulf War.  Subject to various 
conditions, service connection may be granted for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia theater of operations during the 
Persian Gulf war.  Among the requirements are that there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest during either active service in the Southwest Asia 
theater of operations during the Persian Gulf war or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPRC 
8-98 (Aug. 3, 1998).  

The Board notes that the Persian Gulf War illness provisions 
were recently amended to add certain diagnosed conditions 
involving medically unexplained chronic multisymptom illness 
defined by a cluster of signs and symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), including any diagnosed illness that the VA 
Secretary determines by regulation warrants a presumption of 
service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 58,784 (Nov. 23, 2001); 66 Fed. 
Reg. 35,702 (July 6, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.  

With regard to delayed wound healing, the veteran's 
supporting evidence consists solely of his statements and lay 
statements describing impairment of the veteran's immune 
system.  However, as laypersons without the appropriate 
medical training and expertise, the veteran and the lay 
statements are not competent to render a probative opinion on 
a medical matter, such as whether he in fact has delayed 
wound healing.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The most recent VA 
examination, from 2001, also diagnosed no symptoms of delayed 
wound healing.  Additionally, in a February 1999 letter from 
a treating VA doctor to the veteran, the doctor wrote that 
the veteran's lab work was normal except for some mild 
decrease in white blood cells and some mild increase in blood 
protein, neither of which was of real significance or 
concern.  There are, therefore, no objective indications of 
disability.  38 C.F.R. § 3.317(a)(2).  

With regard to weight loss, the evidence does not support the 
veteran's contentions.  He claims he weighed 173 during his 
period of active service in 1991 and that he then lost 60 
pounds.  In fact, his service records show that he weighed 
146-150 between 1988 and 1990 and that he weighed 160 in 
1991.  Post-service records show 152 pounds in 1993; 147-158 
pounds at various times in 1995; and 156 pounds in 1998.  The 
Board does not find persuasive evidence of abnormal weight 
loss.  Rather, the evidence shows the veteran has lost little 
weight since his active service and weighs more after service 
than he did before he went to the Persian Gulf.

With regard to diarrhea, there is mention of gastroenteritis 
and diarrhea in 1984, that is, several years prior to the 
veteran's active service.  In service, there was an episode 
of gastritis in June 1991, assessed as gastritis.  However, 
there is no further evidence of a chronic condition involving 
diarrhea or treatment therefore.  Indeed, on the most recent 
VA examination, the diarrhea symptoms were noted as having 
progressively improved and then stopped half a year earlier.  
See Degmetich, supra; Brammer, supra (competent evidence of a 
current disability is a prerequisite for service connection).  
Nor is there sufficient evidence to show that this condition 
was manifested to a compensable degree and for at least a 6-
month period of chronicity since the veteran's separation 
from service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With respect to hair loss, the diagnosis of alopecia 
universalis removes this condition from consideration as a 
presumptive Persian Gulf condition.  Rather, there must be 
some medical evidence linking the disorder to a disease or 
injury incurred in service.  Such evidence is lacking in this 
case.  In fact, the only medical opinion suggesting a 
possible etiology for this condition indicates it is often 
associated with a stressful event such as the motor vehicle 
accident the veteran was injured in after service.  

With regard to fatigue, the record shows no complaints of 
fatigue in service.  The veteran is described as having first 
developed fatigue in 1991; at that time, he had just been 
involved in a serious car accident and had been facing legal 
problems.  A VA doctor also recalled in 1999 that the veteran 
had developed lethargy in late 1991, at some time after the 
car accident.  

However, the veteran in fact described having depression 
since 1985, that is, prior to service, according to a 1995 VA 
examination.  Also, on VA examination in 1995, he reported 
situational depression since incarceration and separation 
from his wife, a long history of alcohol and mixed substance 
abuse, and a long history of antisocial behavior since 21 
years of age.  He was diagnosed with adjustment disorder with 
depression, continuous alcohol abuse, other mixed substance 
abuse in remission (by history), and adult antisocial 
behavior.  On VA examination in August 2001, the examiner 
indicated that the veteran did not meet the criteria for 
chronic fatigue syndrome.  And on VA mental disorders 
examination that month, his low energy level and fatigue were 
associated with major depressive disorder.  Thus, the fatigue 
is clinically associated with a non-service-connected 
psychiatric diagnosis.  See 38 C.F.R. § 3.317; VAOPGCPRC 8-
98.

With regard to joint pain and soreness, as well as muscle 
deterioration, the veteran suffered a left shoulder strain in 
early 1991 while on active duty; later, in service, he 
indicated that the condition had lasted 24 days, and there is 
no further mention of joint problems in service.  Thereafter, 
the veteran denied these symptoms as late as 1995 on VA 
examination; at that time, there also was no evidence of 
problems involving the musculoskeletal system.  Chest pain 
was associated with a normal response to long-distance 
marathon training and running in late 1999.  On the most 
recent VA examination from 2001, joint pains had all but 
resolved, and physical examination revealed no impairment or 
pathology whatsoever of the joints or muscles.  A mental 
disorders examination from 2001 noted loss of muscle mass, 
but such is actually refuted by the lack of musculoskeletal 
findings, impairment, or pathology on the accompanying 
general examination.  Thus, there is no showing of current 
disability involving joint pain and soreness or muscle 
deterioration or of objectively observed disability.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Degmetich, supra; 
Brammer, supra.

With regard to psychiatric disability, the veteran had no 
psychiatric symptoms or diagnoses in service.  He first 
reported seeking help for emotional problems in 1992 and 
1993.  On VA mental disorders examination in September 1995, 
he reported situational depression since incarceration and 
separation from his wife, a long history of alcohol and mixed 
substance abuse, and a long history of antisocial behavior 
since 21 years of age.  The diagnoses were adjustment 
disorder with depression, continuous alcohol abuse, other 
mixed substance abuse in remission (by history), and adult 
antisocial behavior.  On VA examination in 2001, the 
diagnoses were major depressive disorder, recurrent and 
bipolar disorder type 2 with symptoms of depression, alcohol 
dependency in remission, and polysubstance abuse in 
remission, as well as antisocial personality disorder.  His 
stressors included unemployment, chronic illness, history of 
drug and alcohol abuse, minimal support in the community, and 
financial difficulties.  Therefore, the Board concludes that 
the veteran has a diagnosed psychiatric condition, which is 
attributed to various non-service-related factors.  See 
38 C.F.R. § 3.317; VAOPGCPRC 8-98.

Finally, with regard to a skin rash, there is no evidence of 
any such condition in service.  He first had post-surgical 
skin problems on his face after the 1991 car accident.  
Patches on his forearms were first observed on examination in 
1995.  The veteran has in fact been diagnosed with eczemoid 
dermatitis and seborrheic dermatitis.  These conditions are 
diagnosed disorders; moreover, none of the skin symptoms has 
been attributed by competent medical evidence to the 
veteran's period of active service.  See 38 C.F.R. § 3.317; 
VAOPGCPRC 8-98.

In sum, the evidence shows that none of the claimed 
conditions (delayed wound healing; diarrhea and weight loss; 
hair loss; fatigue; joint pain and soreness; muscle 
deterioration; a psychiatric disability; and a skin rash) 
were manifested in service.  Some have not been shown to 
currently be present or independently verified on objective 
observation for at least a 6-month period of chronicity.  The 
remainder have been attributed to known clinical diagnoses, 
none of which is related to service.  The preponderance of 
the evidence is against the claims for service connection for 
delayed wound healing, diarrhea and weight loss, hair loss, 
fatigue, joint pain and soreness, muscle deterioration, a 
psychiatric disability, and a skin rash.  Thus the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for delayed wound healing, diarrhea and 
weight loss, hair loss, fatigue, joint pain and soreness, 
muscle deterioration, a psychiatric disability, and a skin 
rash is denied.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



